DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kido (US 2011/0037924) in view of Lin et al. (US 2003/0203219) and Watanabe (US 2007/0030574).
	As to claim 1, Kido discloses in figure 6: a cover glass 26c having a first side surface; a second side surface on an opposite side to the first side surface in a first direction; a first main surface; a second main surface facing the first main surface in a second direction, wherein the second direction corresponds to a thickness direction of the cover glass, the first side surface and the second side surface are connected between the first main surface and the second main surface in the second direction, a reflector 43c is disposed on the second side surface, and the reflector is not disposed on the first side surface.
	Kido does not disclose that the second side surface has a plurality of concavities such that the surface roughness of the second side surface is greater than the surface 
	Kido in view of Lin does not disclose that the reflector is formed by evaporating a metal material onto the plurality of concavities.  However, this was a conventional method of forming a reflector as evidenced by Watanabe.  Watanabe discloses in paragraph [0049], forming a reflector by vapor-depositing a metal material.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kido by forming the reflector by vapor-depositing a metal material as disclosed by Watanabe because conventional manufacturing methods were known to be cost-effective and reliable.
	As to claim 15, Kido in view of Lin and Watanabe discloses all of the elements of the claimed invention discussed above regarding claim 1.  Kido further discloses in figure 6 that the reflector 43c is in close contact with an entirety of the second side surface.  Watanabe further discloses in paragraph [0049] that silver is particularly preferable as the metal material for forming a reflector.
	As to claim 2, Kido in view of Lin and Watanabe discloses all of the elements of the claimed invention discussed above regarding claim 15.  Kido further discloses in 
	As to claim 3, Kido in view of Lin and Watanabe discloses all of the elements of the claimed invention discussed above regarding claim 15.  Because the surface roughness of the second side surface has been increased while that of the first side surface has not, the first side surface would have a surface roughness less than or equal to 0.3 µm while the second side surface would have a surface roughness greater than 0.3 µm.
	As to claim 4, Kido in view of Lin and Watanabe discloses all of the elements of the claimed invention discussed above regarding claim 15.  Because the surface roughness of the second side surface has been increased while that of the first side surface has not, the first side surface would have a haze value less than 10% while the second side surface would have a haze value greater than or equal to 10%.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kido (US 2011/0037924) in view of Lin et al. (US 2003/0203219) and Watanabe (US 2007/0030574) as applied to claim 15 above, and further in view of Kawaguchi et al. (US 2011/0273356).
.
Claims 5, 9-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Numata et al. (US 2019/0079324) in view of Kido (US 2011/0037924) and Lin et al. (US 2003/0203219).
	As to claim 5, Numata discloses in figures 3: a light emitting element LS; a cover glass SUB3 having an inner surface, an outer surface facing the inner surface in a first direction, a first side surface E34 facing the light emitting element and a second side surface E31 on an opposite side to the first side surface in a second direction; a display panel PNL comprising a polymer dispersed liquid crystal layer 30; and an adhesive layer AD bonding the inner surface of the cover glass and the display panel together, 
Numata does not disclose a reflector disposed on the second side surface of the cover glass.  Kido discloses in figure 6, a reflector 43c disposed on the second side surface of the cover glass 26c.  Kido discloses in paragraph [0066] that the reflector reduces light loss, thereby improving the brightness of the display.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Numata by providing a reflector disposed on the second side surface of the cover glass as disclosed by Kido in order to improve the brightness of the display.
Numata in view of Kido does not disclose that the second side surface has a plurality of concavities such that the surface roughness of the second side surface is greater than the surface roughness of the first side surface, wherein the reflector is disposed on the plurality of concavities.  Lin discloses in figure 5, a base substrate 5 with a plurality of concavities 51, and a reflector 7 disposed on the plurality of concavities.  Lin teaches in paragraph [0032] that the concavities significantly improve the adhesion of the reflector to the base substrate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Numata by providing concavities on the second side surface in order to improve the adhesion of the reflector to the cover glass as taught by Lin.  The plurality 
As to claim 9, Numata in view of Kido and Lin discloses all of the elements of the claimed invention discussed above regarding claim 5.  Because the surface roughness of the second side surface E31 has been increased while that of the first side surface E34 has not, the first side surface E34 would have a surface roughness less than or equal to 0.3 µm while the second side surface E31 would have a surface roughness greater than 0.3 µm.
As to claim 10, Numata in view of Kido and Lin discloses all of the elements of the claimed invention discussed above regarding claim 5.  Because the surface roughness of the second side surface E31 has been increased while that of the first side surface E34 has not, the first side surface E34 would have a haze value less than 10% while the second side surface E31 would have a haze value greater than or equal to 10%.
As to claim 11, Numata in view of Kido and Lin discloses all of the elements of the claimed invention discussed above regarding claim 5.  Numata further discloses in figure 3, the display panel PNL comprises a first transparent substrate SUB1 and a second transparent substrate SUB2, the polymer dispersed liquid crystal layer 30 is held between the first transparent substrate and the second transparent substrate, and the light emitting element LS overlaps the first transparent substrate SUB1 and faces a fifth side surface E24 of the second transparent substrate SUB2.
As to claim 12, Numata in view of Kido and Lin discloses all of the elements of the claimed invention discussed above regarding claim 11.  Numata further discloses in 
As to claim 13, Numata in view of Kido and Lin discloses all of the elements of the claimed invention discussed above regarding claim 12.  Numata further discloses in figures 3, the first side surface E34 overlaps the fifth side surface E24.
As to claim 14, Numata in view of Kido and Lin discloses all of the elements of the claimed invention discussed above regarding claim 13.  Numata further discloses in figure 3, the second transparent substrate SUB2 has a sixth side surface E21 on an opposite side to the fifth side surface E24, and the second side surface E31 overlaps the sixth side surface E21.  Because the surface roughness of the second side surface E31 has been increased as discussed above regarding claim 5, the surface roughness of the second side surface E31 is greater than the surface roughness of the sixth side surface E21.
As to claim 17, Numata in view of Kido and Lin discloses all of the elements of the claimed invention discussed above regarding claim 5.  Numata further discloses in figure 3, the display panel PNL comprises a first transparent substrate SUB1 and a second transparent substrate SUB2, the polymer dispersed liquid crystal layer 30 is held between the first transparent substrate SUB1 and the second transparent substrate SUB2, the second transparent substrate SUB2 has a fifth side surface E24 overlapping the first side surface E34 and a sixth side surface E21 overlapping the second side surface E31, the light emitting element LS is disposed on an extension portion of the first transparent substrate SUB1, the light emitting element LS faces the fifth side surface E24 of the second transparent substrate SUB2 and the first side surface E34 of .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Numata et al. (US 2019/0079324) in view of Kido (US 2011/0037924) and Lin et al. (US 2003/0203219) as applied to claim 5 above, and further in view of Tai et al. (US 2019/0302348).
Numata in view of Kido and Lin discloses all of the elements of the claimed invention discussed above regarding claim 5, but does not disclose that the refractive index of the adhesive layer is less than the refractive index of the cover glass.  However, this was common and conventional as evidenced by Tai.  Tai discloses in figure 1 and paragraph [0031], an adhesive layer 120 bonding the cover glass 130 and the display panel 110 together, wherein the adhesive layer has a lower index of refraction than the cover glass.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Numata such that the refractive index of the adhesive layer is less than the refractive index of the cover glass because conventional structures were known to be cost effective and reliable.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Numata et al. (US 2019/0079324) in view of Kido (US 2011/0037924) and Lin et al. (US 2003/0203219) as applied to claim 5 above, and further in view of Watanabe (US 2007/0030574).
As to claim 7, Numata in view of Kido and Lin discloses all of the elements of the claimed invention discussed above regarding claim 5.  Kido further discloses in figure 6, a reflector 43c disposed on the second side surface of the cover glass 26c, wherein the reflector is in close contact with an entirety of the second side surface of the cover glass.  Kido does not disclose that the reflector is formed by evaporating a metal material onto the plurality of concavities.  However, this was a conventional method of forming a reflector as evidenced by Watanabe.  Watanabe discloses in paragraph [0049], forming a reflector by vapor-depositing a metal material.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Numata by forming the reflector by vapor-depositing a metal material as disclosed by Watanabe because conventional manufacturing methods were known to be cost-effective and reliable.
As to claim 8, Numata in view of Kido, Lin and Watanabe discloses all of the elements of the claimed invention discussed above regarding claim 7.  Kido further discloses in figure 6 that the reflector 43c is not in contact with the adhesive layer 25c.
Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot in view of the new grounds of rejection.  The new grounds of rejection are based in part on the newly cited prior art of Lin et al. (US 2003/0203219), Watanabe (US 2007/0030574) and Kawaguchi et al. (US 2011/0273356).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/DAVID Y CHUNG/Examiner, Art Unit 2871     

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871